DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021 has been entered.

2.            The following is a NON-FINAL office action upon examination of application number 14/867,119. Claims 1, 21-22, 25-28, and 30-42 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

4.	This application is a continuation application of U.S. application no. 14/506,754 filed on 10/06/2014.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendment

5.	In the response filed January 19, 2021, Applicant amended claims 1, 21, 28, 30, 31, and 36-38, and did not cancel any claims. No new claims were presented for examination.

6.	Applicant’s amendments to claims 1, 30, and 37  are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(a); accordingly these rejections have been withdrawn.

7.	Applicant’s amendments to claims 1, 30, and 37 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

8.	Applicant’s remarks regarding the non-statutory double patenting rejection (i.e., “The Office Action makes a provisional nonstatutory double patenting rejection of claim 1 based on claim 11 of previously co-pending application 14/506,754. A Notice of Abandonment was issued for previously co-pending application 14/506,754 on January 4th, 2021, thereby rendering the nonstatutory double patenting rejection over previously co-pending application 14/506,754 moot.”) are hereby acknowledged. The arguments are sufficient to overcome the previously issued double patenting rejection of claim 1; accordingly this rejection has been withdrawn.

Response to Arguments


9.	Applicant’s arguments filed January 19, 2021, have been fully considered.

10.	Applicant submits that “The Office Action rejects claims 1, 21, 22, 25-28, and 30-42 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The Office Action states, on page 17, that the previously recited language of “wherein the second supporting evidence passage has a lower determined relatedness to the second question than a third supporting evidence passage, from a second document in the corpus of content,” does “not appear” to have “any written description in the specification.” In response, and without concession, Applicant submits that the above-quoted language is no longer recited in any of the pending claims, thereby rendering these rejections moot.” [Applicant’s Remarks, 01/19/2021, page 12]

	The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(a); accordingly these rejections have been withdrawn.

11.	Applicant submits that “the present claims, as amended, are directed to technological improvements that amount to significantly more than any abstract idea.”  [Applicant’s Remarks, 01/19/2021, page 13]

	The Examiner respectfully disagrees. In response to Applicant’s assertions that “the present claims, as amended, are directed to technological improvements that amount to significantly more than any abstract idea, it is noted that the Applicant has not explained how the intrinsic operations of the additional elements in the claims are improved from a technical standpoint. The processor and memory all function as they are expected to function. Page 7 of the July 2015 Update: Subject Matter Eligibility guidance explains: For Step 2B, examiners should ‐understood, routine and conventional. For example, the courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. This listing is not meant to imply that all computer functions are well‐understood, routine and conventional, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Applicant’s additional elements perform routine operations, including those identified by the courts as well-understood, routine, and conventional computer functions. Furthermore, the resulting benefits of generally using a computer (e.g., faster processing speed) are old and well-known in the art. Merely presenting the results of abstract processes of collecting and analyzing information, without more, is abstract as an ancillary part of such collection and analysis. The focus of the claims of the instant application is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Furthermore, Applicant makes assertions indicating that “the amended claims now directly recite such improvements to the speed and efficiency of the operation of the computer,” but does not explain how the underlying operations of the additional elements themselves are improved. The alleged improvement is yielded regardless of whether or not the algorithm is implemented using the additional elements or not. In other words, the purported usefulness of the algorithm itself is not intrinsically intertwined with the operations of the additional elements. 
inter alia, “wherein: the performance of the first corpus management operation reduces a size of the corpus ', and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus.” Because such improvements would be apparent to one of ordinary skill in the art, Applicant respectfully submits that claims 1, 30, and 37 provide a technological improvement,” it is noted that the fact that a computer could perform the claimed analysis faster if less data is provided on its face would not necessarily serve to improve the ability of the computer to function. While performing the analysis with less data may result in faster performance as compared to performing the analysis with more data (e.g., if a large volume of data is involved), is not clear how the amended claimed limitations would accomplish a result that realizes an improvement in computer functionality. For the reasons above, Appellant’s arguments concerning the §101 rejection are not persuasive.

12.	Applicant submits “Independent claims 1, 30, and 37 have been amended to recite, inter alia, “determining that the respective corpus value metrics for a predetermined number of documents of the plurality of documents have changed” and “in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed, performing a first corpus management operation on the corpus of content, wherein the first corpus management operation comprises automatically removing, from the corpus of content, one or more documents of the plurality of documents based on the respective corpus value metrics of the one or more documents.” Applicant respectfully submits that this amended claim language is not taught or suggested by Brown, Johnson, Betz, Oh, Buckley, Aridor, and/or Luo (the “cited references”), whether considered alone or in any combination.” [Applicant’s Remarks, 01/19/2021, page 15]

,” it is first noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/19/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1, 30, and 37 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

13.	Applicant submits that “Johnson does not teach or suggest removing a document from a corpus of a QA system based on a corpus value metric.” [Applicant’s Remarks, 01/19/2021, page 15]
In response to the Applicant’s argument that “Johnson does not teach or suggest removing a document from a corpus of a QA system based on a corpus value metric” it is noted that Johnson is not asserted as disclosing the disputed claim limitation. 



	In response to the Applicant’s argument that Johnson nor any of the other cited references
teach or suggested performing such a corpus management operation “in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/19/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1, 30, and 37 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

15.	Applicant submits that “the combination of cited references does not teach or suggest the newly introduced claim language of “wherein: the performance of the first corpus management operation reduces a size of the corpus; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus.” [Applicant’s Remarks, 01/19/2021, pages 15-16]

	In response to the Applicant’s argument that “the combination of cited references does not teach or suggest the newly introduced claim language of “wherein: the performance of the first corpus management operation reduces a size of the corpus; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/19/2021, which have been 

16.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Objections

17.	Claims 21, 31, and 38 objected to because of the following informalities:  grammatical error.  Claim 21 was amended to recite “applying the one or more database queries to one or databases storing information about the documents of the plurality of documents.” Claim 21 should recite “applying the one or more database queries to one or more databases storing information about the documents of the plurality of documents.” Claims 31 and 38 recite substantially similar limitations that stand objected via the rationale applied to claim 21, as discussed above. Appropriate correction is required.

Claim Rejections - 35 USC § 101

18.	35 U.S.C. 101 reads as follows: 

19.	Claims 1, 21, 22, 25-28, and 30-42 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1, 21, 22, 25-28, and 30-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53,  claims 1, 21, 22, 25-28, and 30-42 are directed to a computer-implemented method (i.e., process, machine, manufacture, or composition of matter) which is a statutory category. Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 21, 22, 25-28, and 30-42 is satisfied.
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1, 21, 22, 25-28, and 30-42 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 1, 21, 22, 25-28, and 30-42 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Claims 1, 21, 22, 25-28, process a first question to generate an answer to the first question and a first supporting evidence passage, from a plurality of documents in a corpus of content, that has been verified as supporting the answer to the first question being a correct answer to the first question; determine that the respective corpus value metrics for a predetermined number of documents of the plurality of documents have changed; in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed, performing a first corpus management operation on the corpus of content, wherein the first corpus management operation comprises automatically removing, from the corpus of content, one or more documents of the plurality of documents based on the respective corpus value metrics of the one or more documents; and process a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question;Page 2 of 17Docket No. AUS920140295US2 Application No. 14/867,119wherein: the performance of the first corpus management operation reduces a size of the corpus; and the process of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions).
Further, the claims recite an abstract idea, falling within the grouping of “Mathematical concepts — mathematical relationships, mathematical formulas or equations, mathematical calculations.” Specifically, the series of steps instructing how to calculate respective corpus value metrics for documents of the plurality of documents, based on a determined number of times the respective documents are used to generate high ranking answers to questions submitted to the QA system recite an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Independent claims 30 and 37 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a Question and Answer (QA) system,” (claim 1); “a computer program product comprising a computer readable storage medium,” “a data processing system implementing a Question and Answer (QA) system,” (claim 30); “a processor,” and “a memory” (claim 37)”; and “a database” (claims 21, 31, and 38). -3- The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it”, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). This consideration was previously addressed under step 2B and is also applicable here at Step 2A, Prong 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to process a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question.  It is noted that the use of the computer to perform this abstract idea and process a second question does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. While the claim recites hardware and software elements, such as – “a Question and Answer (QA) system,” (claim 1); “a computer program product comprising a computer readable storage medium,” “a data processing system implementing a Question and Answer (QA) system,” (claim 30); “a processor,” and “a memory” (claim 37)”; and “a database” (claims 21, 31, and 38) these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, the ordered 
Claims 21, 22, 25-28, and 31-42  are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 21, 22, 25-28, 31-36, and 38-42 (i.e., wherein the processing of the first question comprises: parsing the first question using natural language processing to extract features from the respective question; decomposing the first question into one or more database queries, based on the extracted features; applying the one or more database queries to one or databases storing information about the documents of the plurality of documents; generating a plurality of candidate answers to the first question from the documents of the plurality of documents, based on the applying; and selecting a final answer to the first question from the plurality of candidate answers; wherein the selecting of the final answer to the first question from the plurality of candidate answers comprises: for each candidate answer of the plurality of candidate answers, generating a plurality of relevance scores using a plurality of reasoning algorithms, and synthesizing the relevance scores into a single confidence score; and selecting the final answer from the plurality of candidate answers based on the respective confidence scores of the candidate answers; wherein the documents of the plurality of documents are clustered based on topic, and wherein the corpus value metrics are further calculated based on similarity of topics between document clusters and the questions submitted to the QA system; wherein the corpus value metrics are further calculated based on term co-reference scoring and cosine similarity; wherein the corpus value metrics are further calculated based on a determined number of times the respective documents are used to generate high ranking answers to a same question submitted to the QA system multiple times; wherein the processing of first question includes storing, in a first evidence passage data structure: (i) metrics associated with the first supporting evidence passage, and (ii) a link to the first supporting evidence passage in the plurality of documents; and the calculating of the respective corpus value metrics for the documents of the plurality of documents includes utilizing the metrics associated with the first supporting evidence passage stored in the first evidence passage data structure) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 21, 22, 25-28, 31-36, and 38-42, fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC §103

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

24.	Claims 1, 21, 25, 28, 30-31, 33, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., Pub. No.: US 2012/0078891 A1, [hereinafter Brown], in view of Betz, Patent No.: US 8,682,913 B1, [hereinafter Betz], in view of Omoigui, Pub. No.: US 2010/0070448 A1, [hereinafter Omoigui], in further view of Fox et al., Pub. No.: US 2003/0069873 A1, [hereinafter Fox].

As per claim 1, Brown teaches a computer-implemented method comprising, in a Question and Answer (QA) system: processing a first question to generate an answer to the first question and a first supporting evidence passage, from a plurality of documents in a corpus of content, that has been verified as supporting the answer to the first question being a correct answer to the first question (paragraph 0012, discussing a method, system and computer program product for generating answers to questions. The method comprises receiving an input query; conducting a search, based on said query, in one or more data sources to identify candidate answers to the input query; and producing a plurality of scores for each of the candidate answers. For each of the candidate answers, one, of a plurality of candidate scoring functions, is selected; and this selected candidate scoring function is applied to said each of the candidate answers to determine a candidate answer classification score for the candidate answer based on the plurality of scores for that candidate answer; paragraph 0036, discussing that the method includes inputting a document and operating at least one text analysis engine that comprises a plurality of coupled annotators for tokenizing document data and for identifying and annotating a particular type of semantic content. Thus it can be used to analyze a question and to extract entities as possible answers to a question from a collection of documents; paragraph 0072, discussing that 

calculating respective corpus value metrics for documents of the plurality of documents (paragraph 0013, discussing that the candidate scoring function for each candidate answer is selected based on the input query; paragraph 0019, discussing that each question is sent to a Model Selection component. For a given question, all answers are scored by that model, and those scores are used to select a best answer and/or rank the list of answers; paragraph 0031, discussing that one embodiment is depicted that includes an Evidence Gathering module 50 interfacing with the primary sources 11 and knowledge base 21 for concurrently analyzing the evidence based on passages having candidate answers, and scoring each of the candidate answers as parallel processing operations; paragraph 0054, discussing that the Lexical and Semantic Relations in Passage module 402 implements functions computing how well semantic (predicate/argument) relations in the candidate answer passages are satisfied (part of answer scoring). The Text Alignment module 405 implements functions for aligning the query and the answer passage and computing the score describing the degree of alignment, e.g., when aligning answers in a quotation. The Query Term Matching in Passage module 407 implements functions for relating how well a passage in the query matches to terms in the candidate answer passages (part of answer scoring). The Grammatical Relations block 410 implements functions for detecting a grammatical relations among candidate answers which can be subsumed under the Lexical & Semantic Relations in Passage module 402. The Answer Look-up in KBs module 413 implements functions for detecting the candidate answer based on the score ranking; paragraph 0090, discussing that Supporting Passage Retrieval (SPR) operates after candidate answer generation. 

performing a first corpus management operation on the corpus of content (paragraph 0056, discussing that the "Answer Ranking" module 60 thus receives a plurality of CAS-type data structures 59 output from the Evidence Gathering block 50, and generates a score for each candidate answer.  FIG. 4 shows a machine learning implementation where the "Answer Ranking" module 60 includes a trained model component 71 produced using a machine learning techniques from prior data. The prior data may encode information on features of candidate answers, the features of passages the candidate answers come in, the scores given to the candidate answers by Candidate Answer Scoring modules 40B, and whether the candidate answer was correct or not.  The machine learning algorithms can be applied to the entire content of the cases together with the information about correctness of the candidate answer. Such prior data is readily available for instance in technical services support functions, or in more general settings on the 
processing a second question to generate an answer to the second question (paragraph 0012, discussing a method, system and computer program product for generating answers to questions; paragraph 0019, discussing that each question is sent to a Model Selection component. For a given question, all answers are scored by that model, and those scores are used to select a best answer and/or rank the list of answers; paragraph 0118, discussing that with the embodiment of FIG. 6, each question is sent to a component 580 called "Model Selection." This component selects, for a given question, one of a plurality of models 582 to which to send the candidate answers for final scoring. For a given question, all the candidate answers are scored by that one model. Those scores are used, in an embodiment, to select a best answer and/or to rank the list of answers; FIG. 6).

While Brown teaches calculating respective corpus value metrics for documents of the plurality of document; and performing a first corpus management operation on the corpus of content, it does not teach that the calculating is based on a determined number of times the respective documents are used to generate high ranking answers to questions submitted to the QA system; that the first corpus management operation on the corpus of content is performed in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed.; determining that the respective corpus value metrics for a predetermined number of documents of the plurality of documents have changed; in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed, wherein the first corpus management operation comprises automatically removing, from the corpus of content, one or more documents of the plurality of documents based on the respective corpus value metrics of the one or more documents; and processing a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question; Page 2 of 17Docket No. AUS920140295US2Application No. 14/867,119wherein: the performance of the first corpus management operation reduces a size of the corpus; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus. Betz in the analogous art of search engines teaches:

calculating respective corpus value metrics for documents of the plurality of documents, based on a determined number of times the respective documents are used to generate high ranking answers to questions submitted to the QA system (abstract, discussing a method and system for corroborating facts extracted as attribute-value pairs from multiple sources. Facts associated with a common subject are identified and extracted from multiple sources; col. 3, lines 16-49, discussing that the document hosts 102 store documents and provide access to the documents. A document may be any machine-readable data including any combination of text, graphics, multimedia content, etc. In some embodiments, a document may be a combination of text, graphics and possible other forms of information written in the Hypertext Markup Language, i.e., web pages. A document may include one or more hyperlinks to other documents. A document may include one or more facts within its contents. A document stored in a document host 102 may be located and/or identified by a Uniform Resource Locator (URL), or Web address, or any other appropriate form of identification and/or location. Each document may also be associated with a page importance metric. The page importance metric of a document measures the importance, popularity or reputation of the document relative to other documents; col. 10, lines 41-62, discussing that the acceptance of facts in the initial processing may be used as an indication of the reliability and trustworthiness of a source. When a source meets a predefined reliability requirement, other facts extracted from the same source that have not yet been accepted may be accepted, or given a second opportunity to be accepted, even though those 

processing a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question (col. 1, lines 40-57, discussing that attempts that have been made to build search engines that that can provide quick answers to factual questions have their own shortcomings. For example, some search engines draw their facts from a single source, such as a particular encyclopedia. This limits the types of questions that these engines can answer. For instance, a search engine based on an encyclopedia is unlikely to be able to answer many questions concerning popular culture, such as questions about movies, songs or the like, and is also unlikely to be able to answer many questions about products, services, retail and wholesale businesses and so on. If the set of sources used by such a search engine were to be expanded, however, such expansion might introduce the possibility of multiple possible answers to a factual query, some of which might be contradictory or ambiguous. Furthermore, as the universe of sources expands, information may be drawn from untrustworthy sources or sources of unknown reliability; 

Brown discusses methods and systems for generating answers to questions. Betz discusses mechanisms for source ingestion in a question answering system. Therefore they are deemed to be analogous as they both are directed towards QA systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brown to include calculating respective corpus value metrics for documents of the plurality of documents, based on a determined number of times the respective documents are used to generate high ranking answers to questions submitted to the QA system and processing a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question, as taught by Betz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by allowing users to easily identify documents containing content related to specific questions, thereby offering more reliable responses.

The Brown-Betz combination does not explicitly teach determining that the respective corpus value metrics for a predetermined number of documents of the plurality of documents have changed; in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed, performing a first corpus management operation on the corpus of content, wherein the first corpus management operation comprises automatically removing, from the corpus of content, one or more documents of the plurality of documents based on the respective corpus value metrics of the one or more documents; wherein: the performance of the first corpus management operation reduces a size of the corpus; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus. Omoigui in the analogous art of knowledge retrieval teaches:

determining that the respective corpus value metrics for a predetermined number of documents of the plurality of documents have changed (abstract, discussing an integrated implementation framework and resulting medium for knowledge retrieval, management, delivery and presentation; paragraph 1851, discussing that the client SQML parser performs "lazy" updating of metadata in the SQML. When the request is invoked, it attempts to update the metadata of all parameters in the SQML to handle the case where the objects (i.e., documents) might have changed (i.e., determining the plurality of documents have changed) since they were used to create the relational request; paragraph 2936, discussing that FIG. 79 is a block diagram for a method of adjusting threshold values that are used to determine the most relevant objects in a given context, in accordance with an embodiment of the invention.  In one embodiment, objects at block 1302 are collected (e.g., documents). Semantic strength values (i.e., respective corpus value metrics) are assigned to each of these objects for a given context at block 1304 by the semantic inference engine. Thus, at block 1304 there is a collection of objects with associated semantic strength values. The objects with the highest semantic strength values are marked as best bets at block 1306 if their value exceeds a given threshold value. In one embodiment, the threshold value may be all documents greater than 90% of the value of the highest ranked document. Thus, in this embodiment, the threshold value is a relative value. This value could be adjusted, or it could be absolute, or relative to any other metric, or combinations of metrics as desired. As additional objects are then added and collected at block 1302, they are also assigned semantic strength values at block 1304. The added objects may render the old threshold value 

in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed, performing a first corpus management operation on the corpus of content (paragraph 2936, discussing that the adjuster at block 1308 determines the new highest semantic value of a given set of objects and adjusts the threshold value to be used at block 1306 accordingly (i.e., in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed, performing a first corpus management operation on the corpus of content). Furthermore, the adjuster updates other threshold values at block 1310, including values in multiple tables or databases (i.e., performing an adjustment of the threshold values including values in m multiple tables or databases is considered to be performing a first corpus management operation on the corpus of content). In one embodiment, recommendations are objects that have a semantic strength value above another threshold value calculated from the best bets threshold value. Thus, in this embodiment, the adjuster adjusts the recommendations threshold value at block 1310 as the underlying best bet threshold value changed. In a further embodiment of the invention, the adjuster at block 1308 operates when the total number of best bet objects exceeds a given percentage of total objects; paragraphs 1851, 3625, 3626);  

wherein: the processing occurs at a faster processing speed (paragraph 3048, discussing Performance and/or Scalability: The semantic index interprets and/or responds to real-time, dynamic semantic queries. As such, the index is carefully designed and/or tuned to be very responsive and/or to be very scalable. Indexing speed, query response speed, and/or maximum scalability are on the same order of magnitude as the performance and/or scalability of today's search engines; paragraph 3070, discussing that streamlining the KIS data model to remove redundant (or unused indexes) improves indexing performance. Added KDS batching to the KIS.  The KIS now folds calls to the same KDS from multiple ontologies into one call and/or marshals the inbound and/or outbound results (the marshaling cost is minimal compared to the I/O cost). This (in addition to the parallel pipeline change) resulted in a 4-fold speedup (i.e., the processing occurs at a faster processing speed); paragraph 3069, discussing that the client may cache the categories for dynamic context so that if the user invokes the query again a cache-hit may result in faster performance. The client holds on to the cache entry for floating text and/or flush the cache for documents or entities if the documents or entities change (before checking for a cache-hit, the client checks the last modified time-stamp of the document or entity). If there is a cache-miss, the concept extraction and/or categorization may be re-invoked and/or the cache updated).

The Brown-Betz combination discusses methods and systems for generating answers to questions. Omoigui is directed toward a system and method for knowledge retrieval, management, delivery and presentation. Therefore they are deemed to be analogous as they both are directed towards document analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz combination to include performing a first corpus management operation on the corpus of content, in response to determining that the respective corpus value metrics for the predetermined number of documents of the plurality of documents have changed, and wherein the processing occurs at a faster processing speed, as taught by Omoigui, since the claimed invention is merely a combination of 

While Omoigui suggests faster processing speed, the Brown-Betz-Omoigui combination does not explicitly teach wherein the first corpus management operation comprises automatically removing, from the corpus of content, one or more documents of the plurality of documents based on the respective corpus value metrics of the one or more documents; wherein: the performance of the first corpus management operation reduces a size of the corpus; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus. However, Fox in the analogous art of information retrieval systems teaches these concepts. Fox teaches:

wherein the first corpus management operation comprises automatically removing, from the corpus of content, one or more documents of the plurality of documents based on the respective corpus value metrics of the one or more documents (paragraph 0001, discussing that the invention relates to the field of information retrieval systems; paragraph 0055, discussing that frequency counts are done on the individual document files and for the document corpus 20.  As new data are entered, the frequency counts must be updated or recomputed; paragraph 0094, discussing that the retrieval system initiates each retrieval engine to calculate a document's score for each query. The retrieval engines maintain only the high level scores. The retrieval system 10 standardizes the scores from each retrieval engine to range from 0 to 1. The user can adjust the lowest acceptable score and retrieval engine weight to effect score results to favor/disfavor a particular retrieval engine. A ranking processor 22 uses an algorithm to fuse the results of the 

wherein: the performance of the first corpus management operation reduces a size of the corpus (paragraph 0055, discussing that frequency counts are done on the individual document files and for the document corpus 20.  As new data are entered, the frequency counts must be updated or recomputed; paragraph 0094, discussing that the retrieval system initiates each retrieval engine to calculate a document's score for each query.  The retrieval engines maintain only the high level scores. The retrieval system 10 standardizes the scores from each retrieval engine to range from 0 to 1.  The user can adjust the lowest acceptable score and retrieval engine weight to effect score results to favor/disfavor a particular retrieval engine.  A ranking processor 22 uses an algorithm to fuse the results of the retrieval engines and ranks the documents based on the number of times the document was selected, highest score, lowest score, average score, location in the query list and number of retrieval engines locating the document. Irrelevant documents and queries can be removed; paragraph 0107, discussing that as illustrated in FIG. 11c, a ranked list of documents, complete with score, is returned to the user…Top documents can be reviewed, and both relevant and irrelevant documents are identified and marked as such. Irrelevant documents are filtered from subsequent queries (i.e., reducing the size of the corpus). Removal of the higher-scoring irrelevant documents allows lower scoring documents to be 

the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus (paragraph 0044, discussing that the retrieval system allows the user to review the documents and select the documents most relevant to the topic. Relevant documents can be used as queries to further refine the topic. The user can then quickly query over the data with the additional queries; paragraph 0050, “further queries are performed on just the document subset, which increases the search speed” (i.e., the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus); paragraph 0107, discussing that as illustrated in FIG. 11c, a ranked list of documents, complete with score, is returned to the user…Top documents can be reviewed, and both relevant and irrelevant documents are identified and marked as such. Irrelevant documents are filtered from subsequent queries (i.e., the subsequent query is considered to be the second question); paragraph 0115).

The Brown-Betz-Omoigui combination discusses methods and systems for generating answers to questions. Fox is directed to a method and system for retrieving documents from a document database based upon user input queries. Therefore they are deemed to be analogous as they both are directed towards information retrieval systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz-Omoigui combination to include automatically removing, from the corpus of content, one or more documents of the plurality of documents based on the respective corpus value metrics of the one or more documents; wherein: the performance of the first corpus management operation reduces a size of the corpus; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus, as 

As per claim 21, the Brown-Betz-Omoigui-Fox combination teaches the computer-implemented method of claim 1. Brown further teaches wherein the processing of the first question comprises: parsing the first question using natural language processing to extract features from the respective question (paragraph 0039, discussing that the Parse and Predicate Argument Structure block 202 implements functions and programming interfaces for decomposing an input query into its grammatical and semantic components, e.g., noun phrases, verb phrases and predicate/argument structure. An (English Slot Grammar) ESG-type parser may be used to implement block 202. The Focus Segment, Focus & Modifiers block 204 is provided to compute the focus and focus modifiers of the question; paragraph 0043, discussing that the Parse and Predicate Arguments block 202 will produce an example parse search results tree structure below with eX providing an index into the tree, e.g., the "become" word is e8 (the 8.sup.th structure of the results tree, and e7 indexes the 7.sup.th word of the results tree structure) where 7 represents the word ("city") that is the first argument of "become" and e13 (indexes the 13.sup.th word of the results tree structure) is the "producer" which is the second argument of "become" in the semantic structure depicted:);

decomposing the first question into one or more database queries, based on the extracted features (paragraph 0031, discussing that as shown in FIG. 1, the architecture 10 includes a Query Analysis module 20 implementing functions for receiving and analyzing a user query or question. According to an embodiment of the invention, a "user" refers to a person or persons 

applying the one or more database queries to one or databases storing information about the documents of the plurality of documents (paragraph 0049, discussing that the "Candidate 

generating a plurality of candidate answers to the first question from the documents of the plurality of documents, based on the applying (paragraph 0049, discussing that the "Candidate Answer Generation" module 30 receives the CAS-type query results data structure 29 output from the Question/Query analysis block 20, and generates a collection of candidate answers based on documents stored in Primary Sources 11 and in Answer Source KB 21. The "Candidate Answer Generation" module 30 includes, but is not limited to, one or more of the following functional sub-processing modules: A Term Weighting & Query Expansion module 302; a Document Titles (Document Retrieval in Title Sources) module 304; an Entities From Passage Retrieval module 

selecting a final answer to the first question from the plurality of candidate answers (paragraph 0017, discussing that in an embodiment, defined information is extracted about each of the candidate answers, and the selected candidate scoring function is selected based on this extracted defined information about each candidate answer. In an embodiment, this extracted defined information is intrinsic to the candidate answer. In an embodiment, this extracted defined information is based on the context of the candidate answer; paragraph 0119, discussing that with the embodiment of FIG. 7, each candidate answer is sent to model selection component 590.  This component selects, for each answer or subset of answers, one of a plurality of models 592 to which to send said each candidate answer or the subset of candidate answers for final scoring.  For a given question, some subset of the candidate answers may be scored by the same model.  Those scores are used, in an embodiment, to select a best answer and/or rank the list of answers).

As per claim 25, the Brown-Betz-Omoigui-Fox combination teaches the computer-implemented method of claim 1. Although not taught by Brown,  Betz teaches wherein the documents of the plurality of documents are clustered based on topic (abstract, discussing a method and system for corroborating facts extracted as attribute-value pairs from multiple sources. Facts associated with a common subject are identified and extracted from multiple sources;  col. 6, lines 36-57, discussing that from the sources including facts associated with a common subject , one or more attribute-value pairs (hereinafter "A-V pairs") associated with the common subject are extracted (304). For convenience, this document may use the shorthand phrase "A-V pairs in a selected source" (and other similar phrases) to mean facts or attribute-value pairs extracted from or otherwise derived from the selected source. One or more attributes are identified from the extracted A-V pairs (306).  A subset of the identified attributes, where each member of the subset meets a first corroboration requirement, is identified. In some embodiments, the first corroboration requirement is based on the number of sources that include at least one A-V pair that has the particular attribute. In other words, the first corroboration requirement looks for facts about the common subject with attributes that may be important with regard to the common subject, based on the frequency of appearance of facts with particular attribute across sources; col. 11, lines 16-47, discussing a source identification module 520 for identifying sources and the subjects associated with the A-V pairs extracted from those sources, and for grouping sources that include facts associated with a common subject  (i.e., documents of the plurality of documents are clustered based on topic); col. 3, lines 16-49), and 

wherein the corpus value metrics are further calculated based on similarity of topics between document clusters and the questions submitted to the QA system (col. 3, lines 16-49, discussing that the document hosts 102 store documents and provide access to the documents. A document may be any machine-readable data including any combination of text, graphics, multimedia content, etc. In some embodiments, a document may be a combination of text, graphics and possible other forms of information written in the Hypertext Markup Language, i.e., web pages. A document may include one or more hyperlinks to other documents. A document 

Brown discusses methods and systems for generating answers to questions. Betz discusses mechanisms for source ingestion in a question answering system. Therefore they are 

As per claim 28, the Brown-Betz-Omoigui-Fox combination teaches the computer-implemented method of claim 1. Brown further teaches the processing of first question includes storing, in a first evidence passage data structure: (i) metrics associated with the first supporting evidence passage (paragraph 0006, discussing that access to information is currently dominated by two paradigms: a database query that answers questions about what is in a collection of structured records; and a search that delivers a collection of document links in response to a query against a collection of unstructured data; paragraph 0031, discussing that a candidate answer generation module 30 is provided to implement a search for candidate answers by traversing structured, semi structured and unstructured sources contained in a Primary Sources module 11 and in an Answer Source Knowledge Base module 21 containing collections of relations and lists extracted from primary sources. All the sources of information can be locally stored or distributed over a network, including the Internet. The Candidate Answer generation module 30 generates a plurality of output data structures containing candidate answers based upon the analysis of retrieved data. In FIG. 1, one embodiment is depicted that includes an Evidence Gathering module 50 interfacing with the primary sources 11 and knowledge base 21 

the calculating of the respective corpus value metrics for the documents of the plurality of documents includes utilizing the metrics associated with the first supporting evidence passage stored in the first evidence passage data structure (paragraph 0031, discussing that one embodiment is depicted that includes an Evidence Gathering module 50 interfacing with the primary sources 11 and knowledge base 21 for concurrently analyzing the evidence based on passages having candidate answers, and scoring each of the candidate answers as parallel processing operations; paragraph 0054, discussing that the Lexical and Semantic Relations in Passage module 402 implements functions computing how well semantic (predicate/argument) relations in the candidate answer passages are satisfied (part of answer scoring). The Text Alignment module 405 implements functions for aligning the query and the answer passage and computing the score describing the degree of alignment, e.g., when aligning answers in a quotation. The Query Term Matching in Passage module 407 implements functions for relating how well a passage in the query matches to terms in the candidate answer passages (part of answer scoring). The Grammatical Relations block 410 implements functions for detecting a 

Brown does not explicitly teach storing, in a first evidence passage data structure: (ii) a link to the first supporting evidence passage in the plurality of documents. However, Betz in the analogous art of fact databases teaches this concept (col. 3, lines 18-49, discussing that the document hosts 102 store documents and provide access to the documents. A document may be any machine-readable data including any combination of text, graphics, multimedia content, etc. In some embodiments, a document may be a combination of text, graphics and possible other forms of information written in the Hypertext Markup Language, i.e., web pages.  A document may include one or more hyperlinks to other documents.  A document may include one or more facts within its contents. A document stored in a document host 102 may be located and/or identified by a Uniform Resource Locator (URL), or Web address, or any other appropriate form of identification and/or location; col. 4, lines 44-67, discussing that FIG. 2 illustrates an exemplary data structure for an object within the fact repository 114, according to some embodiments of the invention. As described above, the fact repository includes objects, each of which may include one or more facts.  Each object 200 includes a unique identifier, such as the object ID 202.  The object 200 includes one or more facts 204.  Each fact 204 includes a unique identifier for that fact, such as a Fact ID 210. Each fact 204 includes an attribute 212 and a value 214.  For example, facts included in an object representing George Washington may include facts having attributes of "date of birth" and "date of death," and the values of these facts would be the actual date of birth and date of death, respectively. A fact 204 may include a link 216 to another object, which is the object identifier, such as the object ID 202 of another object within the fact repository 114.  The link 216 allows objects to have facts whose values are other objects.  For example, for an object "United States," there may be a fact with the attribute "president" whose value is "George W. Bush,", with "George W. Bush" being another object in the fact repository 114. In some embodiments, the value field 214 stores the name of the linked object and the link 216 stores the object identifier of the linked object. In another embodiment, facts 204 do not include a link field 216 because the value 214 of a fact 204 may store a link to another object; col. 6, lines 16-35).

Brown discusses methods and systems for generating answers to questions. Betz discusses mechanisms for source ingestion in a question answering system. Therefore they are deemed to be analogous as they both are directed towards QA systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brown to include storing, in a first evidence passage data structure, a link to the first supporting evidence passage in the plurality of documents, as taught by Betz, since the claimed invention is merely a 

Claims 30 and 37 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 30 and 37 Brown teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein and a Question and Answer (QA) system comprising: a processor; and a memory coupled to the processor (paragraph 0060, discussing that FIG. 5 is a block diagram 500 depicting system operation. At step 510, a query is received by the system programmed to perform the steps of the invention. The set of instructions are executed in a computing environment comprising one or more processors or computing devices.  The query is analyzed and parsed into elements suitable for searching by the search engine 511; paragraph 0145, discussing that the medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read only memory (ROM), a rigid magnetic disk and an optical disk.  Current examples of optical disks include compact disk read only memory (CD-ROM), compact disk read/write (CD-R/W), and DVD; paragraph 0146, discussing that the system and method of the present disclosure may be implemented and run on a general-purpose computer or computer system.  The computer system may be any type of known or will be known systems and may typically include a processor, memory device, a storage device, input/output devices, internal buses, and/or a communications 

Claims 31 and 38 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above.
Claims 33 and 40 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 25, as discussed above.
Claim 36 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 28, as discussed above.

25.	Claims 22, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Betz, in view of Omoigui, in view of Fox, in further view of Johnson, JR. et al., Pub. No.: US 2014/0298199 A1, [hereinafter Johnson].

As per claim 22, the Brown-Betz-Omoigui-Fox combination teaches the computer-implemented method of claim 21. Brown further teaches wherein the selecting of the final answer to the first question from the plurality of candidate answers comprises: for each candidate answer of the plurality of candidate answers, generating a plurality of relevance scores, and synthesizing the relevance scores into a single confidence score (paragraph 0053, discussing that the "Candidate Answer Scoring" module 40B receives a CAS-type data structure 49 (i.e., CAS or CASes) output from the Supporting Passage Retrieval (SPR) block 40A of Evidence Gathering block 50, for example. The "Candidate Answer Scoring" module 40B includes, but is not limited to, one or more the following functional sub-processing modules: a Lexical & Semantic Relations in Passage module 402; a Text Alignment module 405; a Query Term Matching in Passage module 407; a Grammatical Relations block 410; an Answer Look-up in KBs module 413; and a Candidate Answer Type Analysis module 415; paragraph 0054, discussing that the Lexical and 

selecting the final answer from the plurality of candidate answers based on the respective confidence scores of the candidate answers (paragraph 0054, discussing that the Lexical and Semantic Relations in Passage module 402 implements functions computing how well semantic (predicate/argument) relations in the candidate answer passages are satisfied (part of answer scoring).  The Text Alignment module 405 implements functions for aligning the query (or portions thereof) and the answer passage and computing the score describing the degree of alignment, e.g., when aligning answers in a quotation. The Query Term Matching in Passage module 407 implements functions for relating how well a passage in the query matches to terms in the candidate answer passages (part of answer scoring). The Grammatical Relations block 410 implements functions for detecting a grammatical relations among candidate answers which can be subsumed under the Lexical & Semantic Relations in Passage module 402.  The Answer Look-up in KBs module 413 implements functions for detecting the candidate answer based on the score ranking.  The Candidate Answer Type Analysis module 415 produces a probability measure that a Candidate Answer is of the correct type based, e.g., on a grammatical and semantic analysis of the document with which the Candidate Answer appears.  The output of the "Candidate Answer Scoring" module 40B is a CAS structure having a list of answers with their scores given 

Brown does not explicitly teach generating a plurality of relevance scores using a plurality of reasoning algorithms. However, Johnson in the analogous art of question and answer systems  teaches this concept  (paragraph 0049, discussing that the scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm. Each resulting score is then weighted against a statistical model. The statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages for a particular domain during the training period of the Watson.TM.  QA system).



Claims 32 and 39 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 22, as discussed above.

26.	Claims 26, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Betz, in view of Omoigui, in view of Fox, in further view of Buckley et al., Pub. No.: US 2011/0106807 A1, [hereinafter Buckley].

As per claim 26, the Brown-Betz-Omoigui-Fox combination teaches the computer-implemented method of claim 25, but it does not explicitly teach wherein the corpus value metrics are further calculated based on term co-reference scoring and cosine similarity. However, Buckley in the analogous art of document analysis teaches this concept (abstract, discussing a system and method for using an exemplar document or search query to retrieve relevant documents from an inverted index of a large corpus of documents. The system and method groups words by synonym and calculates term frequency (TF) and inverse document frequency (IDF) scores for 

The Brown-Betz-Omoigui-Fox combination discusses methods and systems for generating answers to questions. Buckley is directed to using a search query to retrieve relevant documents. Therefore they are deemed to be analogous as they both are directed towards query systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz-Omoigui-Fox combination to include wherein the corpus value metrics are further calculated based on term co-reference scoring and cosine similarity, as taught by Buckley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, 

Claims 34 and 41 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 26, as discussed above.

27.	Claims 27, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Betz, in view of Omoigui, in view of Fox,  in further view of Aridor et al., Pub. No.: US 2004/0030688 A1, [hereinafter Aridor].

As per claim 27, the Brown-Betz-Omoigui-Fox combination teaches the computer-implemented method of claim 1, but it does not explicitly teach wherein the corpus value metrics are further calculated based on a determined number of times the respective documents are used to generate high ranking answers to a same question submitted to the QA system multiple times. However, Aridor in the analogous art of document analysis teaches this concept (abstract, discussing a method for searching a corpus of documents includes defining a knowledge domain and identifying a set of reference documents in the corpus pertinent to the domain. Upon inputting a query, the corpus is searched using the set of reference documents to find one or more of the documents in the corpus that contain information in the domain relevant to the query. The set of reference documents is updated with the found documents that are most relevant to the domain.  The updated set is used in searching the corpus for information in the domain relevant to subsequent queries; paragraph 0034, discussing that adding the at least one of the found documents includes removing one of the documents from the set responsive to adding the at least one of the found documents. Most preferably, the method includes tracking a level of relevance of the reference documents to the queries, and removing the one of the documents includes 

The Brown-Betz-Omoigui-Fox combination discusses methods and systems for generating answers to questions. Aridor is directed to methods and systems for computerized searching in large bodies of data. Therefore they are deemed to be analogous as they both are directed towards document analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz-Omoigui-Fox combination to include wherein the corpus value metrics are further calculated based on a determined number of times the respective documents are used to generate high ranking answers to a same question submitted to the QA system multiple times, as taught by Aridor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by relying on relevant document sources, thereby generating more relevant results.

Claims 35 and 42 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B.	Cohen et al., Pub. No.: US 2004/0205046 A1 – describes a method and apparatus for facilitating retrieval of data, and in particular, for retrieval and indexing of static and dynamic text.
C.	Olstad et al., Pub. No.: US 2002/0032772 A1 – describes that a complete search cache can be indexed once and then and incremental index is constructed continuously or periodically for updates in the search cache.
D.	Bufe, III et al., Patent No.: US 9,519,686 B2 – describes removing evidence passages from a listing of associated evidence passages for the various candidate answers and modifying a relevance score associated with the evidence passage.
E.	Jiwoon Jeon, W. Bruce Croft, and Joon Ho Lee, 2005, Finding similar questions in large question and answer archives. In Proceedings of the 14th ACM international conference on Information and knowledge management (CIKM '05). Association for Computing Machinery, New York, NY, USA, 84–90 – discusses methods for question retrieval that are based on using the similarity between answers in the archive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683